Citation Nr: 1129277	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-07 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder, to include as secondary to the service-connected post operative residuals of a dislocation of the right elbow.

2.  Entitlement to a rating in excess of 30 percent for the post operative residuals of a dislocation of the right elbow.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The Veteran is right handed.

2.  The evidence of record establishes that the Veteran's right wrist disorder, identified as a status post old fracture of the distal right radius with orthopedic repair, residual scars, and unfused bone fracture with bone fragments with prominence of the right ulnar styloid of the right wrist, was aggravated by the Veteran's service-connected post operative residuals of a dislocation of the right elbow.

3.  The Veteran's post operative residuals of a dislocation of the right (major) elbow are not characterized by ankylosis of the elbow, limitation of flexion of the forearm to 55 degrees or less, extension limited to 100 degrees or greater, flail joint, false flail joint, or nonunion of the upper half of the ulna or lower half of the radius with loss of bone substance and marked deformity.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, a right wrist disorder, identified as a status post old fracture of the distal right radius with orthopedic repair, residual scars, and unfused bone fracture with bone fragments with prominence of the right ulnar styloid of the right wrist, was aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2.  The criteria for a rating in excess of 30 percent for post operative residuals of a dislocation of right (major) elbow are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5205-5207 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.

In this case, the Veteran was sent a letter in January 2008, prior to the issuance of the rating decision that is appealed herein, which explained the parameters of VA's duty to assist the Veteran with obtaining evidence in support of his claims.  The January 2008 letter also explained what the evidence needed to show in order to establish service connection for a disability on a direct and secondary basis and informed the Veteran that in order to receive a higher rating for his disability he needed to show that it got worse.  The January 2008 letter also explained the manner whereby VA assigns ratings and effective dates for service connected disabilities.  The Veteran was sent another letter in March 2008 that reiterated the information about VA's duty to assist him with developing evidence in support of his claims as well as again provided information about how VA assigns ratings and effective dates for service connected disabilities. 

In addition to its duties to provide the above described notices to claimants, VA also must make reasonable efforts to assist them with obtaining the evidence that is necessary in order to substantiate their claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, Tricare treatment records, and written statements and lay statements that were submitted by the Veteran.  The Veteran was also afforded a VA examination of his right elbow and right wrist which fully documented the symptoms of these disorders and the Veteran's reported history and which was adequate for rating purposes.  

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.



 Service connection

The Veteran contends that he has a right wrist disorder that was caused or aggravated by his service connected right elbow disability. 

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the Veteran's service treatment records do not document a chronic right wrist disorder.  The Veteran did not undergo a separation examination.

Tricare treatment records show that the Veteran fell from a ladder and fractured his right wrist in October 2007.  At that time, he sustained a closed comminuted distal radius and ulna fracture.  The Veteran had surgery to repair the fracture.  

In December 2007 the Veteran was reevaluated with respect to the right distal radius fracture and right elbow.  At that time the incision from the Veteran's surgery had healed and he had minimal pain at the fracture site.  However, the ulnar head remained quite prominent with greater translation than the left.  The Veteran reported pain at the ulnar aspect of the wrist with dorsal pressure and translation of the ulnar volarly.  Making a fist led to pain in the lateral aspect of the elbow.  The Veteran lacked approximately 30 degrees of supination.  It was noted that the fracture continued to heal without complications and the ulnar fragments had maintained their reduction.  There was some distal radiolunar joint (DRUJ) instability.  It was explained to the Veteran that the most likely cause of his wrist pain was the combination of DRUJ instability and ulnar impaction.  However, due to the presence of degenerative changes in the elbow, the only options were pain medication, fusion, or arthroplasty.  

Surgery consisting of ulnar shortening and DRUJ stabilization was planned to correct the problem with the Veteran's wrist.  In a follow up visit it was noted that the Veteran continued to improve with respect to the fracture, but had continued complaints of ulnar sided wrist pain.  The surgery was performed, after which the ulna was less prominent.

At a VA examination dated in January 2008 the Veteran reported continuing problems with pain in the wrist down into the fingers.  Examination of the wrists revealed weakness, tenderness, and guarding of movement on the right.  There was no ankylosis.  There was decreased range of motion of the right wrist.  The examiner diagnosed s/p old fracture of the distal right radius with orthopedic repair and residual scars and unfused bone fracture with bone fragments with prominence of the right ulnar styloid, right wrist.

The examiner opined that the Veteran's right elbow disability aggravated his wrist fracture.  The examiner noted that the combination of the right elbow disability and the wrist condition caused the need for the Veteran's ulnar shortening and DRUJ stabilization surgery.  This is corroborated by the Veteran's treatment records which noted that treatment options for the right wrist were limited by the degenerative changes of the right elbow.  

While the Veteran had a fracture of the right wrist after service, the examiner opined that the consequences of the fracture were made worse by the Veteran's right elbow disability and that it was the combination of these conditions that necessitated surgery.  Thus, the Veteran experienced an increase in disability of his right wrist condition due to his service connected right elbow disability.  For this reason, service connection for the Veteran's right wrist disorder is in order.  In granting service connection, all doubt was resolved in favor of the Veteran.  The appeal is granted.

 Increased Rating

The Veteran contends that the symptoms of his post operative residuals of a dislocation of the right elbow are more severe than are contemplated by the current 30 percent rating.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

While the RO rated the Veteran's right elbow disability utilizing diagnostic code 5202, this diagnostic code is applicable to the shoulder.  The Veteran's post operative residuals of a dislocation of the right elbow are more appropriately evaluated utilizing the diagnostic codes that are relevant to disabilities of the elbow, which are set forth at diagnostic codes 5205 to 5212.  Diagnostic code 5205 deals with ankylosis of the elbow and provides for a 30 to 60 percent rating depending on the type and angle of ankylosis and whether the ankylosis is of the dominant or non-dominant arm.

Diagnostic code 5206 addresses limitation of flexion of the elbow.  A 30 percent rating applies when flexion of the dominant forearm is limited to 30 degrees or flexion of the non-dominant forearm is limited to 55 degrees.  A 40 percent rating applies when flexion of the dominant forearm is limited to 55 degrees or flexion of the non-dominant forearm is limited to 45 degrees.  A 50 percent rating applies when limitation of flexion of the dominant forearm is limited to 45 degrees.

Diagnostic code 5207 addresses limited extension of the elbow.  A 30 percent rating applies when extension of the dominant forearm is limited to 90 degrees or extension of the non-dominant forearm is limited to 100 degrees.  A 40 percent rating applies when extension of the dominant forearm is limited to 100 degrees or extension of the non-dominant forearm is limited to 110 degrees.  A 50 percent rating applies when extension of the dominant forearm is limited to 110 degrees.   

Diagnostic code 5208 has a maximum rating of 20 percent for a combination of flexion limited to 100 degrees and extension to 45 degrees and is inapplicable in this case since the Veteran currently has a 30 percent rating.

Pursuant to diagnostic code 5209, a 60 percent rating applies for flail joint of the dominant elbow and a 50 percent rating applies for flail joint of the non-dominant elbow.

Pursuant to diagnostic code 5210, nonunion of the radius and ulnar with false flail joint is 50 percent disabling if on the dominant side and 40 percent disabling if on the non-dominant side.  Impairments of the ulna is 30 percent disabling when there is nonunion in the lower half without loss of bone substance or deformity on the dominant side or where there is loss of bone substance of 1 inch or more and marked deformity on the non-dominant side.  A rating of 40 percent applies when there is there is loss of bone substance of 1 inch or more and marked deformity on the dominant side.

Diagnostic code 5212 deals with impairment of the radius and is 30 percent disabling when the is nonunion of the lower half with false movement without loss of bone substance or deformity on the dominant side or with loss of bone substance of 1 inch or more and marked deformity on the non- dominant side.  A 40 percent rating applies when there is there is loss of bone substance of 1 inch or more and marked deformity on the dominant side.  

Arthritis of the left elbow is rated on limitation of motion as above.  38 C.F.R. § 4.71a, diagnostic code 5003. 

In a statement dated in November 2007, the Veteran wrote that he had numerous dislocations of his right elbow, continuous weakness, and pain in his right wrist as a result of this injury.  The Veteran contended that his right arm had continuous weakness, numbness, pain, and loss of motion.  He maintains that these symptoms and manifestations cause him impairment in performing various tasks.  The Veteran submitted a written lay statement from a friend who indicated that the Veteran had continuous pain in his arm, was no longer able to play sports, and had difficulty performing some household tasks as a result of problems with his left and right arms. 

Private treatment records show that the Veteran had chronic degenerative arthritis of the left elbow and mild thickening of the lateral collateral ligament.  

At his VA examination in January 2008, the Veteran reported that he injured his right elbow during physical training.  Since that time, he experienced symptoms of weakness, stiffness, swelling, giving way, and locking.  In addition, he reported intermittent pain of the right elbow that occurred as often as several times a day with each time lasting a few hours.  The pain travelled throughout the right arm.  The pain is aching, cramping, and sharp and was 8 out of 10 in severity when at its worst.  The pain was elicited by physical activity and relieved by medication.  The Veteran reported that he was able to function on a limited basis with medication.  

Examination of the right elbow revealed tenderness and guarding.  The elbow joint was not in any fixed position or ankylosis.  The elbow range of motion was flexion of 0-145 degrees and extension to 0 degrees.  Supination was decreased to 40 degrees and pronation was 0 to 80 degrees.  The limitation of motion was due to pain at the stated degrees.  The Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance without any evidence of incoordination.  The major functional impact was pain.  X-rays of the right elbow showed an old, healed fracture of the distal right humerus.  The examiner assessed the residuals of the postoperative dislocation of the right elbow as pain, weakness, fatigue, lack of endurance, or incoordination.  The Veteran was noted to have difficulty with lifting, pushing, pulling, and gripping with the right upper extremity due to the combination of his right elbow and right wrist problems.  

The evidence does not show that the symptoms of the Veteran's right elbow disability warrant a rating in excess of 30 percent.  Most of the Veteran's ranges of motion of his elbow and forearm were essentially normal, except for supination which was decreased as a result of pain.  There was no evidence of flail joint, false flail joint, or nonunion of the ulna or radius with loss of bone substance and marked deformity.  

The RO analogized the Veteran's elbow disorder to recurrent dislocation of the humerus at the shoulder using 38 C.F.R. § 4.71a, diagnostic code 5202.  However, even if that diagnostic code was applied, the Veteran would not qualify for a higher rating because this would require fibrous union of the humerus, nonunion of the humerus, or loss of the head of the humerus.  While those specific symptoms involve the shoulder and are not applicable to the elbow, the Veteran does not have any symptoms that are analogous to these.  There was no evidence of any type of fibrous union or nonunion of the bones of the forearm at the elbow joint or of the loss of any bone substance.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  Because the Veteran's elbow disability was analogized to a shoulder disability and the diagnostic codes applicable to the elbow were not actually applied, the Veteran received a higher rating than he would have received if the diagnostic codes applicable to the elbow were applied.  Insofar as the Veteran is receiving a higher rating than is warranted under the diagnostic codes applicable to the elbow, his rating is not inadequate.  Moreover, the Veteran's symptoms of shoulder pain and limited motion are specifically contemplated by the rating schedule and the Veteran's claimed recurrent dislocation of the elbow joint, though not shown on examination, was expressly considered when his current rating was assigned.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim for a higher rating for his right shoulder disability. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, a rating in excess of 30 percent for postoperative residuals of a dislocation of the right elbow is denied.



ORDER

Entitlement to service connection for s right wrist disorder, identified as a status post old fracture of the distal right radius with orthopedic repair, residual scars, and unfused bone fracture with bone fragments with prominence of the right ulnar styloid of the right wrist, is granted.

Entitlement to a rating in excess of 30 percent for post operative residuals of a dislocation of the right elbow, is denied.



____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


